Citation Nr: 0206956	
Decision Date: 06/27/02    Archive Date: 07/03/02	

DOCKET NO.  98-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an original disability evaluation in excess of 
20 percent for a low back disability.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from October 1981 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
VARO in Lincoln, Nebraska.  The matter was previously before 
the Board in January 1999, at which time it was remanded for 
further development.  In an April 2000 decision, the Board 
denied the veteran entitlement to a disability rating in 
excess of 20 percent for his back disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In a March 2001 order, the Court granted the VA Secretary's 
unopposed motion for remand of the Board's April 2000 
decision and to stay for the proceedings.  Pursuant to the 
actions requested in the motion, the Court vacated the 
Board's decision and remanded the issue at hand to the Board 
for issuance of a readjudication decision that takes into 
consideration, and is in compliance with, the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been developed.

2.  Manifestations of the service-connected low back 
disability include a subjective complaint of persistent low 
back discomfort and no more than moderate motion restriction.




CONCLUSION OF LAW

The criteria for entitlement to an original rating greater 
than 20 percent for a low back disability are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5292-95 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA 
which redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the    Court in Morton v. West, 12 
Vet. App. 477 (1999), opinion withdrawn and appeal dismissed 
sub nom. Morton v. West, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VAOPGCPREC 11-00 (all of the VCAA's provisions apply to 
claims before the effective date of the VCAA but not yet 
final as of that date); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991). 

On August 29, 2001, the final rules to amend the VA 
adjudication regulations to implement the provisions of the 
VCAA were published in the Federal Register.  See 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ § 3.102, 3.156 (a), 3.159, and 3.326 (a)).  The Board 
notes, however, that except with respect to regulations 
governing applications to reopen previously and finally 
denied claims, the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  Therefore, VA will apply those 
provisions to any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date.  66 Fed. Reg. 45, 620 (Aug. 29, 2001).    

As noted earlier, in March 2001, the Secretary of VA filed an 
unopposed motion for remand moving the Court to vacate the 
Board's April 2000 decision and the case was remanded to the 
Board for readjudication under the VCAA.  On February 22, 
2001, the Court issued Holliday v. Principi, 14 Vet. App. 280 
(2001).  In Holliday, the Court held that "all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the VCAA's enactment."  Id. at 286.  In a March 19, 
2001, order, the Court vacated the Board's decision and 
remanded the issue of the veteran's entitlement to a 
disability rating in excess of 20 percent for a low back 
disability for issuance of a readjudication decision that 
takes into consideration and is in compliance with the VCAA 
pursuant to Holliday.

However, the United States Court of Appeals for the (Federal 
Circuit) has recently concluded that Section 3a of the VCAA 
(duty to assist in obtaining evidence) does not apply 
retroactively to require the proceedings that were complete 
before the VA and/or on appeal to the United States Court of 
Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit be remanded for 
readjudication under the new statute.  Bernklau v. Principi, 
No. 00-7122 (Fed. Cir. May 20, 2002), 2002 U.S. App. LEXIS 
9516.  Inasmuch as this case falls within this 
classification, there is no need for the Board to provide the 
veteran any further assistance in obtaining evidence.

Regarding the notification provisions of VCAA, the June 1998 
Statement of the Case and the August 1998 and September 1999 
Supplemental Statements of the Case provided to both the 
veteran and his representative specifically satisfy the 
requirement at Section 5103 of the new statute in that the 
veteran and his representative are notified of the evidence 
necessary to substantiate the claim.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Schedule) 
found at 38 C.F.R. Part 4 (2001).  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as can be practicably determined, on 
the average impairment of earning capacity in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  These determinations were, 
if feasible, to be expressed in terms of the degree of 
additional range of motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, the Court has held that the 
above rule is not applicable to the assignment of an initial 
rating for disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The veteran's low back disability has been rated as 20 
percent disabling by analogy under Diagnostic Code 5295, for 
lumbosacral strain.  Under this diagnostic code, a 20 percent 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  The next higher rating 
of 40 percent is assigned for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

The service-connected low back disability could also be 
evaluated under another code pertaining to limitation of 
motion of the back.  Under Diagnostic Code 5292, moderate 
limitation of motion of the lumbosacral spine warrants a 20 
percent rating, while severe limitation of motion warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).

Turning to a review of the record, the veteran himself 
asserts that he has persistent low back pain which is worse 
on prolonged standing or sitting.  When he was examined by VA 
in May 1997, he was described as having "normal posture" 
without fixed deformity.  No muscle spasm was noted, and the 
lumbar musculature was nontender to palpation.  He showed an 
ability to flex, extend, bend, and rotate the lumbar spine to 
30, 30, 40, and 55 degrees, respectively.  There was no loss 
of sensory or motor function.  The diagnosis was deferred 
pending X-ray studies and laboratory testing.

Of record is a report of a private medical examination 
accorded the veteran in July 1997.  Lumbosacral X-ray studies 
showed no fracture, but there was a moderate amount of 
lumbosacral curve.  The spine was nontender to palpation on 
the left side.  On the right side it was slightly tender.  
Musculature appeared to be tight, intense, and slightly 
tender throughout.  The pertinent impression was lumbosacral 
sprain/strain secondary to trauma at work.

Of record is a July 1997 X-ray study of the lumbar spine done 
at a private facility.  Straightening of the lumbar spine was 
seen in lateral projection.  It was noted this likely 
indicated paraspinal muscle spasm.  The L5 - S1 disc space 
was questionably narrowed.  No fracture or dislocation was 
seen.  The impressions were paraspinal muscle spasm and 
minimal degenerative disc narrowing at the L5 - S1 level.

An X-ray study of the lumbar spine done at a private facility 
in November 1997 stated that when compared to the July 1997 
study, there had been no change.  There continued to be 
straightening of the lumbar curve.  The vertebral bodies and 
intervertebral discs were well maintained.  There was 
asymmetric sacralization of the 5th lumbar vertebra with 
sacral pseudoarthrosis on the right.  There was no evidence 
of bony injury or lytic or blastic bone lesion.  The 
sacroiliac joints and the paraspinous soft tissues were not 
remarkable.

At the time of the VA examination in August 1999, the veteran 
was described as able to stand on his heels and toes without 
difficulty.  On palpation of the lumbar spine, he complained 
of feeling mild pain in the right L5 - S1 area.  He showed an 
ability to flex the lumbar spine to 114 degrees, with pain on 
rising back up.  Extension, with pain, was demonstrated to 20 
degrees.  Lateral bending was to 22 and 20 degrees to the 
right and left, respectively.  The examination impression was 
chronic low back pain.  The examiner opined that the 
veteran's "somewhat mild" degenerative disc disease most 
likely was not related to his service-connected disability.

The examiner noted that for the past several years the 
veteran had been doing heavy equipment work and she stated 
this alone could cause a further increase in back pain.  It 
was her opinion the current increase in back pain and any 
degeneration present was connected to work-related activities 
and not due to the service-connected low back muscle strain.

After a review of the evidence of record, the Board is of the 
opinion that the currently assigned 20 percent is the most 
appropriate rating for the level of disability demonstrated.  
When examined by VA in May 1997, the veteran was described as 
free of any spasm involving the low back musculature.  It is 
noted that even the presence of spasm on extreme forward 
flexion would still only be representative of impairment 
warranting the currently assigned 20 percent rating.  
Additionally, the veteran had no postural abnormality at the 
time of the May 1997 examination.  Further, given his ability 
to flex the lumbar spine to 114 degrees at the time of the 
August 1999 examination, this does not indicate the requisite 
"marked limitation of forward bending in a sitting position" 
characteristic of a disorder warranting a 40 percent rating 
under Diagnostic Code 5295.  Also, the demonstrated ability 
to flex the spine to 114 degrees is not indicative of 
"severe" motion restriction required for the next higher 
rating of 40 percent under Diagnostic Code 5292.  It was 
noted at the same examination that the veteran was able to 
touch his fingertips to the floor.  While there was pain on 
extension, extension was possible to 20 degrees.  Right side 
bending was to 22 degrees, while left side bending was to 20 
degrees.  None of these movements is indicative of severe 
motion restriction.

Notation was made at the time of the 1999 examination that 
the veteran had what appeared to be "somewhat mild" 
degenerative disc disease.  It was the examiner's opinion, 
however, that this was not related to the service-connected 
muscle strain.  Notation was made that the veteran had 
sustained a work injury in July 1997 and for the past several 
years had been doing heavy equipment work.  She attributed 
the current increase in back pain and any degeneration in the 
low back to the veteran's work activities and not to his 
service-connected low back strain.

The undersigned notes that a 20 percent rating is assigned 
under Diagnostic Code 5293 for intervertebral disc syndrome 
which is moderate in degree, with recurring attacks.  The 
next higher rating of 40 percent is assigned for 
intervertebral disc syndrome which is severe, with recurring 
attacks, with intermittent relief.  A maximum rating of 60 
percent is assigned for disc syndrome which is pronounced.  
As noted above, the veteran has been described as having only 
somewhat mild disc syndrome, a description which would only 
warrant a 10 percent rating under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Code 5293.  

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to 
functional impairment.  As noted above, at the time of the 
1999 VA examination, the examiner opined that the recently 
worsening low back pain was more connected to work-related 
activities as opposed to being attributable to the service-
connected low back strain of longstanding duration.  

The Board notes that the principal diagnostic codes by which 
the service-connected low back disability may be evaluated 
involve or affect the same anatomical part and involve the 
same or overlapping functions. See VAOPGCPREC 36-97 (1997) 
(holding that Diagnostic Codes 5292 and 5293 contemplate 
limitation of motion). The rule against pyramiding (38 C.F.R. 
§ 4.14 (2001)) precludes the use of multiple diagnostic codes 
to evaluate the same manifestations of disability. Id. 
Rather, the diagnostic code is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  In this case the Board finds both Code 5292 
and 5295 contemplate motion restriction. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the symptoms 
attributable to the service-connected low back disability 
present such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards.  In particular, the veteran's service-
connected low back disability has required no extended 
periods of hospitalization since service, and as noted by the 
examiner at the time of the 1999 examination, recent problems 
with the low back were more attributed to an injury sustained 
in 1997 than to the service-connected low back muscle strain.  

For the foregoing reasons, the Board finds that an evaluation 
of 20 percent, but no higher, is warranted for the veteran's 
low back disability.  In reaching this determination, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the evidence is against the award 
of a rating in excess of 20 percent, and that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); Schoolman 
v. West, 12 Vet. App. 307, 311 (1999); Ortiz v. Principi, 
274 F.3d. 1361 (Fed. Cir. 2001).  








ORDER

Entitlement to an original evaluation in excess of 20 percent 
for a low back disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

